 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUSTIN ROBERT GRAN,                               No. 2:18-cv-3254 DB P
12                        Petitioner,
13           v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

20   by the Stanislaus County Superior Court. Stanislaus County is part of the Fresno Division of the

21   United States District Court for the Eastern District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. This action is transferred to the United States District Court for the Eastern District of

27                California sitting in Fresno; and

28   ////
                                                        1
 1             2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                                   United States District Court
 3                                 Eastern District of California
                                   2500 Tulare Street
 4                                 Fresno, CA 93721
 5   Dated: December 27, 2018

 6

 7

 8

 9

10

11

12
     DLB:12
13   DLB:1/Orders/Prisoner/Habeas/gran3254.109

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
